Citation Nr: 1230676	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  11-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include bipolar or other mood disorders.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought.  

Prior to the current claim on appeal, the RO denied service connection for a back disorder, identified at the time as lumbosacral strain, in an unappealed February 1987 rating decision.  Ordinarily this decision would be final.  38 U.S.C.A. § 7105 (West 2002).  However, under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c) (2011).  In this case, VA received outstanding service personnel records in June 2009, after the unappealed February 1987 rating decision.  VA is therefore required to reconsider this issue without requiring new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2011).

In July 2010, the Veteran testified at a hearing held before a Decision Review Officer (DRO) and in June 2012 testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's mood disorder had its onset in service.  


CONCLUSION OF LAW

A mood disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision the Board grants service connection for a mood disorder, which constitutes a complete grant of the benefit sought.  See transcript of June 2012 Board hearing.  As such, no discussion of VA's duty to notify or assist is necessary. 

As reflected in his June 2009 application for VA benefits, the Veteran claims service connection for an acquired psychiatric disorder he identified as bipolar manic depression.  He testified during the Board hearing that his psychiatric disorder began in service due to incidents in service, and the disorder was instrumental in his administrative separation from service prior to the scheduled date of release from service.  

The Veteran identified his claimed psychiatric disability as bipolar manic depression, and the RO adjudicated the claim as to service connection for bipolar disorder.  However, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, given the diagnoses shown in the medical evidence as discussed below,  the proper claim on appeal is for service connection for an acquired psychiatric disorder to include bipolar or other mood disorders.  Id.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, then such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  There is no evidence of a psychosis in this case.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records show that at the Veteran's August 1979 enlistment examination he reported he had not had depression or excessive worry or other conditions referable to the claimed psychiatric condition.  On examination at that time, the evaluation for psychiatric symptomatology was normal.

Service records include a Record of Proceedings Under Article 15, UCMJ, dated in October 1980, showing that the Veteran received punishment for behavior shown toward a superior non-commissioned officer.

Service treatment records show that the Veteran was seen in November 1980 for problems assessed at that time as depression.  The report of mental status evaluation in December 1980 contains evaluation findings of normal behavior, fully alert and oriented, mood was level, thinking process was clear, thought content was normal, and memory was good.  The report concluded with an impression that there was no significant mental illness.

Service records dated in December 1980 are associated with the Veteran's separation from service.  These include a checklist for screening records, which contains conclusions that the Veteran's poor conduct was affirmed by numerous statements and incidents taking place at his place of duty, that the Veteran had a lack of self-discipline in dealing with subordinates and his efficiency was at best marginal.  A memorandum on the subject of proposed separation action shows that a commanding officer proposed expeditious discharge to release the Veteran from active duty because of the Veteran's continued lack of self-discipline, poor duty performance, and inability to work with others in harmony.  A document on the subject of the Veteran's discharge shows that a commanding officer approved the Veteran for separation and to be furnished a General Discharge Certificate.

VA treatment records dated from 1986 to 2009 show psychiatric treatment since January 1991 when he received treatment for substance abuse.  A February 1991 psychology note shows that the provider opined that an evaluation would be clinically useful.  Subsequent VA treatment records contain a number of psychiatric impressions and diagnoses including, initially, cocaine dependence and alcohol abuse; and subsequently dysthymia (or depressive neurosis); depressive disorder; depression; major depression, recurrent; borderline personality disorder; and pervasive depression.

Private treatment records include the March 2009 report of psychological evaluation.  That report shows that the Veteran reported that he had been receiving some mental health treatment off and on since about 1981, since he was discharged from the Army "apparently with a mental health disqualification," following violent verbal outbursts toward peers and those of superior ranking.  He also reported he had a history of severe alcohol abuse and difficulty maintaining employment since discharge from the Army, though he had been employed most of the time.  After mental status examination, the examining psychologist's Axis I impression was that the Veteran had mood disorder, not otherwise specified; and alcohol abuse (rule out dependence).  

The report of an April 2009 report of Social Security Examination for Disability Evaluation contains findings from physical examination, but includes an assessment of depression.

During a July 2010 DRO hearing, the Veteran testified in effect that he had mental problems continuing since service, which had become worse over time.

The transcript of a June 2012 Board hearing before the undersigned Veterans Law Judge shows that the Veteran testified that his psychiatric disorder was instrumental in his early discharge from service.  He reported that his psychiatric disorder began during service as a result of prejudicial behavior he was exposed to from others during service.  He testified in effect that he did not received psychiatric treatment in service, but began to self-medicate by using alcohol and marijuana.

In a statement received in July 2012 from the Veteran's cousin, she indicated that she had known the Veteran well since high school.  She stated that she noticed a marked difference in the Veteran's personality after he returned from military service.  She stated that the Veteran developed a drug addiction and was drinking heavily while in service and that he was always agitated and unsettled since then.  She stated that the Veteran's behavior had caused him to lose several jobs over the years and he was not able to maintain employment.  She stated that the Veteran's behavior had caused the Veteran's relationships with his immediate family to become strained, resulting in two divorces and almost nonexistent relationships with his children.  She stated that the Veteran's irrational behavior continues, and that he has admitted himself to VA hospital for related treatment on several occasions. She stated her belief that the Veteran has depression and continues to need help.

In a July 2012 statement from the Veteran's uncle, the uncle stated that the Veteran worked with him in construction after the Veteran's discharge from service.  The uncle noted that since returning from service, the Veteran was drinking heavily and taking drugs, and his behavior was volatile and out of control.  The Veteran's behavior had caused him to lose many jobs over the years.  When the Veteran's father died in 1986, his behavior worsened and he ended up in jail two times.  He ignored his children due to his psychiatric condition.  His combative attitude caused him to lose jobs and he admitted himself for hospitalization more than once.

Both the Veteran and the two relatives providing statements here are competent to provide a report of the Veteran's continued relevant psychiatric symptoms and changes in associated behavior since during active service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   The Board finds these statements and testimony reporting on his chronic symptoms and continuity of such symptoms since service to be totally credible.  

In this regard, the statements are consistent with the service treatment records and service personnel records, which viewed together show an assessment of depression and associated behavioral problems culminating in an Article 15 punishment and early separation from service.   The service administrative documentary evidence of the Veteran's "continued lack of self-discipline, poor duty performance, and inability to work with others in harmony" is consistent with the two lay statements' description of a continuity of such problems since service, and all of this is consistent with recent VA and private treatment records showing variously diagnosed psychiatric mood disorders.  

These lay statements and testimony describing the psychiatric symptoms since the time of discharge supports the later psychiatric diagnosis by medical professionals.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Given the internal consistency of the medical evidence with the lay evidence, the Board finds these statements competent and sufficient evidence to establish etiology of the Veteran's diagnosed mood disorder, and to provide an etiological link with service.  In weighing the evidence overall, the Board finds that it is at least in equipoise as to whether the Veteran's diagnosed mood disorder is related to service.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for mood disorder is granted.


REMAND

Service treatment records show that at the August 1979 enlistment examination the Veteran reported he had not had any recurrent back pain and on examination the evaluation of the spine was normal.  However, service treatment records dated over several months in 1980 reflect treatment for low back pain.  When seen in March 1980, the Veteran reported back pain (lower) off and on secondary to walking long distance and running.  At that time X-ray examination was negative for fracture of the lumbosacral spine. When seen in June 1980 in consultation for complaints of recurrent lumbosacral myalgia, the provider assessed chronic low back pain.  At the December 1980 examination prior to discharge, however, the Veteran reported he had no problems with recurrent back pain, and on examination, evaluation of the spine was normal.

VA treatment records in late 1986 show treatment for complaints of low back pain for the previous six years, which was assessed as recurrent paraspinal strain.  X-ray examination showed slight anterior wedging at T-12 and L1; no evidence of spondylolisthesis, spondylolysis or fracture; and minimal scoliosis.  Disc spaces were well maintained, and there was mild straightening of the lumbar spine.  When seen in November 1986 the assessment was resolved strain of lumbar muscles.

The April 2009 report of Social Security Examination for Disability Evaluation shows that the Veteran reported having back problems related to a fall during service.  He reported he had also been having back problems since Hurricane Katrina and that he had been found to have degenerative joint disease.  After examination, the report contains an assessment of back pain with history of degenerative joint disease.

During his June 2012 Board video-conference hearing the Veteran testified that while in service performing duties climbing a telephone pole, he fell 10 to 20 feet before his spikes caught the pole causing an impact on his back. He reported he did not go to sick call then but did go for treatment other times in service with the same complaint of back pain.  Two lay statements on file received in July 2012 reflect that the Veteran has had low back pain symptoms since service.

VA treatment records dated from 1991 to 2009 show complaints of low back pain.  A problem list printed in August 2009 includes "low back pain."

The Veteran is competent to provide a report of his continued low back symptoms since service, and the Board finds his statements reporting on his chronic low back symptoms, which is consistent with part of the clinical record, to be totally credible; therefore any examination should take that evidence into consideration.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The clinical record on file suggests, but is not totally clear, as to whether findings on file constitute a present chronic low back disability.  In light of the Veteran's contentions and the state of the record, the Board finds that a VA examination is necessary to adjudicate this claim.  

An examination is necessary to clarify whether there is present any spine disorder caused or aggravated by service; to include ruling out any spine diagnoses.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Therefore, following a thorough review of the entire claims folder, such examination should be accomplished on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is important to note that the presence of a mere symptom alone, such as low back pain, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356  (Fed. Cir. 2001).

Prior to examination, the Veteran should be provided an opportunity to submit any lay evidence from himself and others, pertaining to continuity of symptoms since service, to include such lay evidence as statements from others familiar with the Veteran's complaints of symptoms referable to his claim. 

The RO/AMC should also obtain and associate with the claims file any additional treatment records not on file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records dated since August 2009.  See 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his low back problems.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include such records from the VA since August 2009, including outstanding records stored on Virtual VA, and associate all obtained records with the claims folders.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions regarding the onset and chronicity of any low back/spine disorder since service.

3.  After completion of the above development, schedule the Veteran for a VA examination to determine the nature extent, onset and likely etiology of any low back disorder-thoracolumbar spine or lumbosacral spine disorder.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  

Examination should include all tests and procedures necessary, including diagnostic imaging tests to rule in or rule out osteoarthritis or other musculoskeletal condition of the thoracolumbar spine or lumbosacral spine disorder (low back).  In offering opinions, the examiner must acknowledge and discuss the Veteran's report regarding the onset of low back disability and its relationship to service and any current relevant symptoms and diagnosis regarding any spine condition found on examination.  The examiner should comment on prior diagnoses, including of (1) recurrent paraspinal strain, (2) slight anterior wedging at T-12 and L1 and (2) resolved strain lumbar muscles, shown in medical records on file.  

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not that any thoracolumbar spine or lumbosacral spine disorder (low back disorder) diagnosed is related to or had its onset in service.  
 
All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


